KELLY, Judge.
T.V.W. appeals the trial court’s order withholding adjudication and placing him on probation for battery. The State correctly concedes that the trial court erred in finding T.V.W. guilty of battery as a permissive lesser-included offense to the charge of attempted robbery where the elements of the crime of battery were not charged in the petition for delinquency. N.H.M. v. State, 974 So.2d 484, 486 (Fla. 2d DCA 2008). Accordingly, we reverse the order withholding adjudication that finds T.V.W. guilty of battery and remand for further proceedings consistent with this opinion.
Reversed and remanded.
DAVIS and LaROSE, JJ., Concur.